                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIE COX, JR., a/k/a ABBUE-JAU,                 )
                                                  )
               Plaintiff,                         )
                                                  )
        V.                                        )           No. 4:19-cv-2662-PLC
                                                  )
UNKNOWN GRAMMER,                                  )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of plaintiff Willie Cox, Jr. for leave to

proceed in forma pauperis in this civil action. Upon consideration of the motion and the financial

information provided in support, the Court concludes that plaintiff is unable to pay the filing fee.

The motion will therefore be granted. Additionally, the Court will dismiss the complaint, without

prejudice.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319,328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, -550 U.S. 544, 570 (2007).

       "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial
experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson' s claim to be considered

within the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                             The Complaint1

        Plaintiff states he brings this action pursuant to 42 U.S.C. § 1983 against "Unknown

Grammer." Based upon the allegations in the complaint, Grammer is a police officer. Plaintiff

does not specify the capacity in which he sues Grammer.



1 Since September 17, 2019, plaintiff has filed fifteen similar actions in this Court, including this one. See
Cox v. Lang, 4: 19-cv-02585-NAB (E.D. Mo. Sept. 17, 2019), Cox v. Grammer, 4: 19-cv-02586-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Hartman, No. 4:19-cv-2587 (E.D. Mo. Sept. 17, 2019), Cox v. Anello, 4:19-
cv-02588-AGF (E.D. Mo. Sept. 17, 2019), Cox v. Walz, 4: 19-cv-02589-SRC (E.D. Mo. Sept. 17, 2019),
Cox v. Hulsey, 4:19-cv-02592-SRC (E.D. Mo. Sept. 17, 2019), Cox v. Morrow, 4:19-cv-02593-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Grammer, 4:19-cv-02662-PLC (E.D. Mo. Sept. 30, 2019), Cox v. Crotzer,
4:19-cv-02727-RLW (E.D. Mo. Oct. 7, 2019), Cox v. Dewly, 4:19-cv-02744-JAR (E.D. Mo. Oct. 9,
2019), Cox v. Dodson, 4:19-cv-02748-AGF (E.D. Mo. Oct. 9, 2019), Cox v. Walker, 4:19-cv-02764-RLW
(E.D. Mo. Oct. 10, 2019), Cox v. City of University City, Missouri, 4: 19-cv-02923-JCH (E.D. Mo. Oct.
28, 2019), Cox v. Brentwood, Missouri, City of, 4:19-cv-03067-PLC (E.D. Mo. Nov. 7, 2019), and Cox v.
City of Clayton, 4:19-cv-03091 -RLW (E.D. Mo. Nov. 12, 2019).


                                                      2
       Plaintiffs cause of action stems from a traffic stop conducted by Grammer at an

unspecified time. Plaintiffs allegations in support of his claim are best understood if directly

quoted. They are as follows.

       University City Event
       I was parked on the shell filling station lot when Mr. Grammer pulled along side
       of me and [gestured] that I roll down my windows, I did not so he exited his
       vehicle and tapped on my window and informed me that his [gesture] meant to
       roll down my window, then he informed me that the lights were illegal and if he
       saw me driving on the street with the lights on he would issue me a citation.
       When I drove off the filling station lot Mr. Grammer with another person pulled
       me over and I informed him that the lights are not illegal in the state of Missouri
       and that he was violating my civil rights. I asked him for his first and last name
       and he said his last name and his number would be on the citation. He then
       ordered me to sign the citation or I would go to jail. He said, "this is the way we
       do it around here."

(ECF No. 1 at 6-7). Plaintiff seeks a total of $1.5 million in damages.

                                                Discussion

       The complaint does not state whether Grammer is being sued in his official or individual

capacity. Where a "complaint is silent about the capacity in which [plaintiff] is suing defendant,

[a district court must] interpret the complaint as including only official-capacity claims."

Egerdahl v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir. 1995); Nix v. Norman, 879

F.2d 429, 431 (8th Cir. 1989). Naming a government official in his official capacity is the

equivalent of naming the government entity that employs him. Will v. Michigan Dept. of State

Police, 491 U.S. 58, 71 (1989), White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Based

upon the allegations in the complaint, Grammer is employed by a police department. However, a

police department is not an entity subject to suit under § 1983 . See Ketchum v. City of West

Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (entities such as police departments are "not

juridical entities suable as such."). Additionally, the complaint fails to state a claim of municipal




                                                  3
liability. See Monell v. Dept. of Social Services of City of New York, 436 U.S. 658, 690-91

(1978). The complaint is therefore subject to dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Even if plaintiff had sued Grammer in his individual capacity, the complaint would be

dismissed. Plaintiff does not challenge the constitutionality of the applicable traffic law. Instead,

he seeks monetary relief from Grammer for violating his Fourth Amendment rights by pulling

him over and citing him with a traffic violation. In support of this claim, plaintiff asserts that his

vehicle's lights were not illegal in the State of Missouri.

       A traffic stop is legal under the Fourth Amendment if it is supported by probable cause to

believe that a violation of the law has occurred. Whren v. United States, 517 U.S. 806, 810

(1996); see also PPS, Inc. v. Faulkner County, Ark., 630 F.3d 1098, 1107 (8th Cir. 2011) (for a

plaintiff to succeed on a Fourth Amendment unlawful seizure claim, the offending officer must

have a lack of probable cause). Any traffic violation, even a minor one, creates probable cause

for an officer to stop a vehicle. United States v. Gregory, 302 F.3d 805, 809 (8th Cir. 2002). A

traffic stop can also be justified by a lesser showing of a "reasonable suspicion" pursuant to

Terry v. Ohio, 392 U.S. 1 (1968). United States v. Winters, 491 F.3d 918,921 (8th Cir. 2007).

       The standard by which a court determines whether an officer's actions are justified is an

objective one. United States v. Mallari, 334 F.3d 765, 766-67 (8th Cir. 2003). The officer must

"objectively [have] a reasonable basis for believing that the driver has breached a traffic law."

Id.; see also United States v. Sanders, 196 F.3d 910, 913 (8th Cir. 1999). The officer's belief can

be considered objectively reasonable even if it was mistaken. Sanders, 196 F.3d at 913. The

Court does not make its determination with the vision of hindsight, but instead by looking to

what the officer reasonably knew at the time. Id. (internal citation omitted).




                                                  4
       Applying Sanders, the Court concludes that plaintiffs allegations do not allow the Court

to reasonably infer that Grammer lacked an objectively reasonable basis to believe plaintiff

breached a traffic law. Plaintiff alleges that Grammer warned him about the illegality of the

lights before pulling him over, and then pulled him over after he chose to drive with the lights

anyway. Taking these allegations as true, they establish that Grammer had an objectively

reasonable basis to believe that plaintiff breached a traffic law because he believed plaintiffs

lights were illegal. While plaintiff focuses upon the fact that his lights were not illegal, the

legality of the lights is not determinative of whether the traffic stop was justified, as Grammer' s

belief can be considered objectively reasonable if it was mistaken. See id. Therefore, plaintiffs

allegations do not state a plausible Fourth Amendment claim against Grammer.

       After carefully reading and liberally construing the complaint, the Court concludes that

this case should be dismissed at this time pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff

obviously took considerable time and effort in preparing the complaint. It is therefore unlikely

that the problems with the complaint could be cured by permitting plaintiff to file an amended

pleading.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this / 5.Jtvday ofNovember, 2019.



                                                 5
     .ROSS
    D STATES DISTRICT JUDGE




6
